FILED
                                                                                                     OF APPEALS
                                                                                                              4'^yEt'' LS
                                                                                                     Wig, j;+
                                                                                                 J   iSIO      1y

                                                                                           20I4 OCT I P     EM 10: 00

      IN THE COURT OF APPEALS OF THE STATE OF WASHI                                                        5   a f„   i ON
                                                                                                     y,
                                              DIVISION II

    STATE OF WASHINGTON,                                                No. 42777 -0 -II


                                      Respondent,


             v.



    CHRISTINE KAY WESTVANG,                                         PUBLISHED OPINION


                                      Appellant.


            WOItswICK, J. —     In the case of State v. Ruem, 179 Wn.2d 195, 313 P. 3d 1156 ( 2013) our


Supreme Court held that Ferrierl warnings are not required when law enforcement officers seek

consent to enter a home to execute an arrest warrant. In light of this opinion, we reconsider our


May 21, 2013 decision reversing Christine Westvang' s conviction for unlawful possession of a

controlled substance with intent to deliver and now affirm Westvang' s conviction.

                                                    FACTS


                                            I. SUBSTANTIVE FACTS


            In 2011, officer Spencer Harris and detective Kevin Sawyer were attempting to locate a

fugitive, Scott Miller, who had an active warrant for his arrest. Detective Sawyer had received


an informant' s tip that Miller was at Christine Westvang' s home. Upon arrival at Westvang' s

home, the officers informed her that they were looking for Miller; she responded that he was not

there. Detective Sawyer then asked Westvang' s permission to enter the home to look for Miller




1
    State   v.   Ferrier, 136 Wn.2d 103, 960 P. 2d 927 ( 1998).
No. 42777 -0 -II



and although Sawyer did not give Westvang the full Ferrier warnings, he informed Westvang

that she did not have to consent to the search. Westvang consented to the search.

        Westvang led the officers through her living room, kitchen, and bedroom, but they did

not find Miller. Returning to the living room, the officers saw a desk upon which were

substances the officers recognized as methamphetamine and marijuana, as well as small plastic


baggies,       a   digital   scale with a white crystal substance, and $      105 in U.S. currency.

                                          II. PROCEDURAL FACTS AND WESTVANG I


         The State charged Westvang with possession of a controlled substance with intent to
           2
deliver.       Westvang moved to suppress the evidence obtained from the search on the grounds that

her consent was involuntary because, among other things, Ferrier warnings were not given. The

trial court denied the motion. A jury found Westvang guilty as charged.

           Westvang appealed, and on May 21, 2013, we issued a published opinion reversing her

conviction.          State   v.   Westvang,    174 Wn.   App. 913,   931, 301 P. 3d 64 ( 2013) (   Westvang I).

Relying        on   State    v.   Williams, 142 Wn.2d 17, 11 P. 3d 714 ( 2000), we held that Ferrier warnings


were required in this situation, because the law enforcement officers had neither corroborating

evidence that Miller was at Westvang' s home, nor prior experience with the informant such that

they   could        reasonably rely      on   the accuracy of his   tip. Westvang I, 174 Wn. App. at 928 -29.

Therefore, we reversed Westvang' s conviction, holding that " officers are required to provide

Ferrier warnings before obtaining consent to search a home 'for a person when, as here, the

officers had no reasonable suspicion that the person could be found in the defendant' s home."


 Westvang I, 174 Wn. App. at 918.


2 RCW 69. 50. 401( 1).


                                                                2
No. 42777 -0 -II



         On February 5, 2014, our Supreme Court granted the State' s petition for review of

Westvang I, and directed us to reconsider our decision in light of its decision in Ruem. State v.

Westvang,    179 Wn.2d 1014, 1014, 318 P. 3d 280 ( 2014).                   On remand, Westvang argues only that

the lack of Ferrier warnings vitiated any consent she gave to search her home.

                                                          ANALYSIS

                                                                                                            3
         Westvang        argues   that the   police contact    in this   case was a "   knock    and   talk " necessitating



Ferrier warnings, and that failure to give these warnings vitiated any consent she gave for the

search. Because Ferrier warnings are not required when law enforcement officers request

consent to execute an arrest warrant, we disagree.


                                                I. STANDARD OF REVIEW


         Westvang does not challenge any of the trial court' s findings of fact, so they are verities

on appeal.   State   v.   Moore, 161 Wn.2d 880, 884, 169 P. 3d 469 ( 2007). We review de novo the


trial court' s conclusion that the search was valid. Moore, 161 Wn.2d at 885.

                                       II. FERRIER WARNINGS NOT REQUIRED


         Article 1, section 7 of the Washington Constitution provides: "No person shall be

disturbed in his    private affairs, or      his home invaded,        without   authority   of   law." This provision


gives greater protection than the federal constitution. State v. Ortega, 177 Wn. 2d 116, 122, 297

P. 3d 57 ( 2013).    Subject to very few exceptions, warrantless searches of homes are, per se,

unreasonable under the Fourth Amendment to the United States Constitution and under article 1,



3
    As described    by     testifying in Ferrier, a " knock and talk" is when "[ y] ou go to the
                         an officer

door, knock on the door, make contact with the resident, ask if you can come in to talk about
whatever    the   complaint       happens to be ....        Once you' re inside, you talk about why you' re there
and you ask   for    permission      to   search   the   premises."   136 Wn.2d at 107.




                                                                3
No. 42777 -0 -II



section 7 of the Washington Constitution. Katz v. United States, 389 U. S. 347, 357, 88 S. Ct.

507, 19 L. Ed. 2d 576 ( 1967); State v. Khounvichai, 149 Wn.2d 557, 562, 69 P. 3d 862 ( 2003).


Voluntary consent by the occupant, an exception to the prohibition against warrantless searches,

allows officers to search homes without warrants, but the occupant has the right at all times to

limit the scope and duration of the search. Ferrier, 136 Wn.2d at 118 -19.


             Our Supreme Court in Ferrier announced a rule to protect occupants who may not be

aware of      the   right   to   refuse consent   to   a search or   to limit its   scope and   duration. 136 Wn.2d at


118 -19. The court held:


              W] hen police officers conduct a knock and talk for the purpose of obtaining
             consent to search a home, and thereby avoid the necessity of obtaining a warrant,
             they must, prior to entering the home, inform the person from whom consent is
             sought that he or she may lawfully refuse to consent to the search and that they can
             revoke, at any time, the consent that they give, and can limit the scope ofthe consent
             to certain areas of the home. The failure to provide these warnings, prior to entering
             the home, vitiates any consent given thereafter.

Ferrier; 136 Wn.2d at 118 -19.


             In Ruem, our Supreme Court held that " Ferrier warnings are not required when law

enforcement officers seek consent              to   enter a   home to    execute an arrest warrant."     179 Wn.2d at


210. Instead, Ferrier warnings are required only when law enforcement officers are conducting

a "   knock    and   talk ":     entering the home without a search warrant to search for contraband or

evidence of a crime. Ruem, 179 Wn.2d at 206.


             Here, the officers were not required to give Westvang Ferrier warnings because they

were not requesting entry to her home to search for contraband or evidence of a crime pursuant

to    a "   knock   and   talk."    The officers obtained Westvang' s consent to enter her home to execute an




                                                                 4
No. 42777 -0 -II



arrest warrant. Therefore, under Ruem, no Ferrier warnings were required. Ruem, 179 Wn. 2d

at 210.


           Westvang argues that because the officers did not have a reasonable suspicion that Miller

was at Westvang' s home, the encounter was a " knock and talk" requiring Ferrier warnings. But

under Ruem, our focus is on the subjective intent of the law enforcement officer. See 179 Wn.

2d   at   206. Since the officers sought to enter the home to execute an arrest warrant, rather than to


 circumvent the requirements of the search warrant process, "4 this procedure was not a " knock

and   talk,"     and the objective amount of evidence that Miller was present is irrelevant.


            Based on our Supreme Court' s clear holding in Ruem that " Ferrier warnings apply when

police conduct a `         knock   and   talk "'   but " are not required when law enforcement officers seek


consent     to   enter a   home to   execute an arrest warrant,"      we reconsider and reverse our decision in


Westvang I, and affirm Westvang' s conviction. Ruem, 179 Wn.2d at 206, 210.


                                                                                I
                                                                                    Worswick, J.
 We concur:




                             1
   2
Lee, J.




4 Ruem, 179 Wn.2d at 206.


                                                                5